—In a matrimonial action, the plaintiff former *447husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Leis, J.), entered March 6, 1996, as valued his chiropractic license and granted the defendant former wife a distributive award of 25% of the value of that license. The former husband’s notice of appeal from an order dated August 11, 1995, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 M).
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The trial court correctly valued the former husband’s chiropractic license (see, McSparron v McSparron, 87 NY2d 275; O’Brien v O’Brien, 66 NY2d 576). The trial court’s decision to award the former wife 25% of the value of this license is supported by the record (see, Vainchenker v Vainchenker, 242 AD2d 620; Morrongiello v Paulsen, 195 AD2d 594; Bugliari v Bugliari, 169 AD2d 697).
Pizzuto, J. P., Santucci, Joy and Friedmann, JJ., concur.